DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 7/31/2020 in relation to application 15/177,240.
The instant application claims benefit to provisional application #62/172,477 with a priority date of 6/8/2015.
The Pre-Grant publication # 2017/0282014 is issued on 10/5/2017
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/4/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
 2.Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Application Publication 20170055885 A1  to Shoeb et al. (Shoeb)  in view of  US 20170354845 A1  Williams et  al. (Williams), in view of  US 20110251520 A1 Shieh et  al. (Shieh) and further in view of US 20180214729 A1 to Rubin et al.( Rubin).
Claim 1. Shoeb teaches a computing device (Para 017 computer device), comprising: a pressure sensor comprising an array of sensor elements (Para 0017 metric of user grip based on such pressure sensor data), the pressure sensor configured to output a signal in response to pressure applied at different locations of the array of sensor elements (Para 0029 sensors 205 and memory unit 215 to read pressure data output from one or more pressure sensors 205 and store the data into memory unit); 
a display device (Para 0052), 
Shoeb does not identify display wherein the array of sensor elements are configured to receive the pressure in response to an initial force of pressure applied to the display device, and the signal is output in response to pressure applied at different locations on the display device. Williams, however, teaches the array of sensor elements configured to receive the pressure in response to an initial force of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate array of sensor elements are configured to receive the pressure in response to an initial force of pressure applied to the display device, and the signal is output in response to pressure applied at different locations on the display device, as taught by Williams, into the system of Shoeb, in order to provide screen controlled grip pressures measured at different location of array of sensor elements. 
Shoeb further teaches one or more processors configured to generate a grip metric based on the signal from the pressure sensor (Fig.3 element 330 grip metric based on pressure measurement sensors; Para 0025 communication interface and processor logic) ; and 
a communications interface configured to transfer data corresponding to the grip metric to a remote computing device (Para 0051 transferable magnetic or electrical signal from communication interface). 
Shoeb in combination does not identify processors configured to generate a plurality of grip metrics by applying the signal from the pressure sensor to a trained machine learning mode. Shieh , however, teaches the array of sensor elements configured to processors configured to generate a plurality of grip metrics by applying the signal from the pressure sensor to a trained machine learning mode (¶ 0030, 0055 psychophysical experiment and machine model involved human perception  ; Para 0059 non-invasive measurement physiological signals machine) . Therefore, it would have been obvious plurality of grip metrics by applying the signal from the pressure sensor to a trained machine learning mode and the signal is output in response to pressure applied at different locations on the display device, as taught by Shieh, into the system of Shoeb as modified by Williams, in order to provide updates with the gain of work experience. 
Shoeb in combination with Williams and  Shieh does not illustrate machine learning model, wherein the machine learning model was trained using historical data related to a population of users.
Rubin , in the field of pressure sensor measurements however, teaches machine learning model, wherein the machine learning model was trained using historical data related to a population of users (¶ 0160 machine learning model adapted to provide feedback and recommendations to a user based on the user's personal information and on historical collected data; AI/feedback generator module also identify exercises based on historical user data that are highly correlated with regular and consistent gym attendance i.e. from population of user motivation) . Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use machine learning model, wherein the machine learning model was trained using historical data related to a population of users, as taught by Rubin, into the system of Shoeb as modified by Williams and Shieh, in order to incorporate quick updates from machines in use.

Claim 2. Shoeb teaches the computing device of claim 1, with grip metrics (Para 0017 metric of user grip ) without grip metrics include a distance measurement between at least two points of contact at the display device. Williams, on the other hand, indicates grip metrics to include a distance measurement between at least two points of contact at the display device (Fig.5D aggregate intensity assigned to contacts 552A-552E based on their distance measurement from the center of force).


Claim 3. Shoeb teaches the computing device of claim 1, wherein the grip metrics include a rate of decay of grip pressure over a period of time when the display device is receiving a variable force of pressure (Para 0029, 0038 over a period of time or time duration to obtain a more reliable dataset for statistical analysis). Claim 4. Shoeb teaches the computing device of claim 1, wherein the grip metric includes an overall grip strength measurement that is based on a total of individual forces of pressure at the different locations of the array of sensor elements (Fig.4A element 430, para 0042 different arrange grip strength measuring sensors). Claim 5. Shoeb teaches the computing device of claim 1, wherein the communications interface is further configured to receive, from the remote computing device, analytical data based on the grip metric (Para 0045 multiple sensors for grip metric measurement). Claim 6. Shoeb teaches the computing device of claim 1, wherein the one or more processors are further configured to authenticate a user based on the signal from the pressure sensor (Para 0031 identifying characteristics of user stored to authenticate the use of sensors). Claim 7. Shoeb teaches a method for gathering and communicating grip strength data using a mobile 
by the mobile computing device (para 0034): 
generating sensor data when one or more pressures are simultaneously applied to different locations of a touch-sensitive display of the mobile computing device; 
Shoeb does not identify generating sensor data when one or more pressures are simultaneously applied to different locations of a touch-sensitive display of the mobile computing device. Williams, however, teaches generating sensor data when one or more pressures are simultaneously applied to different locations of a touch-sensitive display of the mobile computing device (¶ 0208  plurality of contacts on touch-sensitive display screen with a plurality of pressure intensity sensors could subject to initial pressure). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate generating sensor data when one or more pressures are simultaneously applied to different locations of a touch-sensitive display of the mobile computing device, as taught by Williams, into the system of Shoeb, in order to provide screen controlled grip pressures measurement from mobile elements. 

Shoeb further determining a grip metric based on the sensor data Fig.3 element 330 grip metric based on pressure measurement sensors; Para 0025 communication interface and processor logic); comparing the grip metric to historical grip metric data accessible to the computing device ( Para 0030 identify threshold levels from historic grip data for comparison) ; and when the grip metric is outside of a threshold tolerance of the historical grip metric data (Para 0032 task detected but may correspond to outside of tolerance of historical metric) : 
transmitting data corresponding to the grip metric to a remote computing device (Fig.2 element 235; para 0039 transmitting to remote computing device).
plurality of grip metrics by applying the signal from the pressure sensor to a trained machine learning mode. Shieh , however, teaches the array of sensor elements configured to processors configured to generate a plurality of grip metrics by applying the signal from the pressure sensor to a trained machine learning mode (¶ 0030, 0055 psychophysical experiment and machine model involved human perception  ; Para 0059 non-invasive measurement physiological signals machine) . Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to generate a plurality of grip metrics by applying the signal from the pressure sensor to a trained machine learning mode and the signal is output in response to pressure applied at different locations on the display device, as taught by Shieh, into the system of Shoeb as modified by Williams, in order to provide updates with the gain of work experience. 
Shoeb in combination with Williams and  Shieh does not illustrate machine learning model, wherein the machine learning model was trained using historical data related to a population of users.
Rubin , in the field of pressure sensor measurements however, teaches machine learning model, wherein the machine learning model was trained using historical data related to a population of users (¶ 0160 machine learning model adapted to provide feedback and recommendations to a user based on the user's personal information and on historical collected data; AI/feedback generator module also identify exercises based on historical user data that are highly correlated with regular and consistent gym attendance i.e. from population of user motivation) . Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use machine learning model, wherein the machine learning model was trained using historical data related to a population of users, as taught by Rubin, into the system of Shoeb as modified by Williams and Shieh, in order to incorporate quick updates from machines in use.


Shoeb does not identify touch-sensitive display of the mobile computing device. Williams, however, teaches a touch-sensitive display of the mobile computing device (¶ 0208 plurality of contacts on touch-sensitive display screen with a plurality of pressure intensity sensors could subject to initial pressure). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate touch-sensitive display of the mobile computing device, as taught by Williams, into the system of Shoeb, in order to provide screen controlled grip pressures measurement from mobile elements. 

Claim 10. Shoeb teaches the method of claim 8, wherein the sensor data is collected over a period of time and the grip metric includes a time to reach the maximum total pressure exerted (Para 0029, 0030 Pressure data collected during a test routine and/or over a period of time for based on pressure data thresholds levels). 
Shoeb does not identify receiving sensor data from an array of touch-sensitive elements of the computing device (¶ 0208  plurality of contacts on touch-sensitive display screen with a plurality of pressure intensity sensors could subject to initial pressure), determining amounts of pressure exerted at different locations of the array of touch-sensitive elements (Fig. 5C measurements response output of intensity sensors 524A and 524D are each 9 units of intensity, and the intensity measurements of intensity sensors 524B and 524C are each 7 units of intensity i.e. amount of pressure are response to displayed output of pressure applied at different locations). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to incorporate receiving sensor data from an array of touch-sensitive elements of the computing device; determining amounts of pressure exerted at different locations of the array of touch-sensitive elements, as taught by Williams, into the system of Shoeb, in order to provide touch sensitive controlled grip pressures measured at different location of array of sensor elements. 
Shoeb does not determine a distance between the different locations of the array of touch-sensitive elements. Williams, on the other hand, determining a distance between the different locations of the array of touch-sensitive elements (Fig.5D aggregate touch sensitive intensity assigned to contacts 552A-552E based on their distance measurement from the center of force).

Shoeb further generating a grip strength metric using the amounts of pressure exerted and the distance between the different locations (Fig.1A distributed sensors for distance measurement grip metrix); and 
providing an indication at a display of the computing device indicating whether the grip strength metric is different than a historical grip strength metric. 
Shoeb in combination does not identify processors configured to generate a plurality of grip metrics by applying the signal from the pressure sensor to a trained machine learning mode. Shieh , however, teaches the array of sensor elements configured to processors configured to generate a plurality of grip metrics by applying the signal from the pressure sensor to a trained machine learning mode (¶ 0030, 0055 psychophysical experiment and machine model involved human perception  ; Para 0059 non-invasive measurement physiological signals machine) . Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to generate a plurality of grip metrics by applying the signal from the pressure sensor to a trained machine learning mode and the signal is output in response to pressure applied at different locations on the display device, as taught by Shieh, into the system of Shoeb as modified by Williams, in order to provide updates with the gain of work experience. 
Shoeb in combination with Williams and  Shieh does not illustrate machine learning model, wherein the machine learning model was trained using historical data related to a population of users.
Rubin , in the field of pressure sensor measurements however, teaches machine learning model, wherein the machine learning model was trained using historical data related to a population of users (¶ machine learning model was trained using historical data related to a population of users, as taught by Rubin, into the system of Shoeb as modified by Williams and Shieh, in order to incorporate quick updates from machines in use.

Claim 13. Shoeb teaches the non-transitory computer-readable medium of claim 12, wherein the steps further include: accessing an electronic medical record (EMR) in a remote device accessible to the computing device, wherein the historical grip strength metric is stored in the EMR (Para 0030 diagnosed and medical EMR record stored and compared). Claim 14. Shoeb teaches the non-transitory computer-readable medium of claim 12, wherein the steps further include the computing device for the grip strength metric is lower than a historical grip strength metric (Para 0030 identify threshold levels from historic grip data for comparison). But does not illustrate modifying of an exercise regimen managed by an exercise application on the computing device when the grip strength metric is lower than a historical grip strength metric. Williams, on the other hand, teaches modifying of an exercise regimen managed by an exercise application on the computing device (Para 0277 exercise time goal and work out matrix compared for Fig.5D aggregate touch sensitive intensity assigned to contacts 552A-552E based on their distance measurement from the center of force).


Claim 15. Shoeb teaches the non-transitory computer-readable medium of claim 12, wherein the grip strength metric is based on an exponential function curve fitted to at least a portion of the sensor data (Fig.5A element 506, 508 exponential function portion to fit grip metric; Para 0044 one or more of grip characteristics driven from evaluated fitting curves such as exponential one) .


Response to Arguments/Remarks

 Applicant's arguments/amendments filed on July 31, 2020 have been considered and found to be persuasive to the overcome the 35USC§103 rejections.
However, upon further consideration, a new ground(s) of rejection been made as necessitated by amendments changing the scope of the claims. 
The amendment  added the feature of  one or more processors configured to generate a plurality of grip metrics by applying the signal from the pressure sensor to a machine learning model, wherein  the machine learning model was trained using historical data related to a population of user. This has been addressed in the above rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10828531 B1 Smith et al.
control circuitry coupled to the eddy current brake to cause a resistance to motion of the rowing grip. 
US 20110034784 A1 David et al.
A medical examination chair kit includes a group of sensors and load cells on an adjustable grid supporting the chair to include kit design enabling hand grip strength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm M-F 9am to 5pm CST[ 3 ]M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                         April 23, 2021


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715